Citation Nr: 1300219	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  08-23 562	)	DATE
	)
	)

On Appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for a low back disability. 

2.  Entitlement to service connection for a right shoulder disability. 

3.  Entitlement to service connection for a right arm disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1952 to April 1956 and from May 1956 to May 1962. 

This matter is before the Board of Veterans' Appeal (Board) on appeal of a rating decision, dated in July 2006, of a Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In July 2009 and February 2011, the Board remanded the above claims for further development.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened claim for service connection for a low back disability, and the claims for service connection for right shoulder and arm disabilities are REMANDED to the RO via the Appeals Management Center (AMC).  The Veteran will be advised if further action is required on his part.


FINDINGS OF FACT

1.  In a rating decision dated in August 1989, the RO denied the Veteran's claim of service connection for a low back disability; after he was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision or submit new and material evidence within the one year appeal period. 

2.  In a rating decision dated in April 2002, the RO denied the Veteran's application to reopen his claim of service connection for a low back disability; after the appellate was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision or submit new and material evidence within the one year appeal period. 

3.  The additional evidence presented since the rating decision dated in April 2002 by the RO pertains to the bases for the prior denial and raises a reasonable possibility of substantiating the clam. 


CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim of service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2012).


The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001).  In view of the Board's favorable decision with regard to the questions reached in this decision, further assistance is unnecessary to aid the veteran in substantiating his claim.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Claim to Reopen

Procedural History and Evidence Previously Considered

In a rating decision dated in August 1989, the RO denied the initial claim of service connection for a low back disability because the Veteran's separation examination was negative for any low back disability, was no evidence of treatment within the first-post-service year, and current VA treatment records did not show a back disability.  In a letter dated in September 1989, the RO notified the Veteran of the adverse determination and of his procedural and appellate rights.  The notice included the Veteran's right to appeal the adverse determination by filing a notice of disagreement within one year from the date of the letter.  As the Veteran did not file a notice of disagreement or submit new and material evidence within the one year appeal period (see 38 C.F.R. § 3.156(b)), the rating decision by the RO dated in August 1989 became final by operation of law, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156. 

In a decision dated in April 2002, the RO denied the Veteran's application to reopen his claim of service connection for a low back disability because it found that the evidence failed to establish that arthritis of the low back manifested itself to a compensable degree in the first post-service year and/or that a current low back disability was incurred in or caused by his military service.  In a letter dated in May 2002, the RO notified the Veteran of the adverse determination and of his procedural and appellate rights.  The notice included the Veteran's right to appeal the adverse determination by filing a notice of disagreement within one year from the date of the letter.  As the Veteran did not file a notice of disagreement or submit new and material evidence within the one year appeal period (see 38 C.F.R. § 3.156(b)), the rating decision by the RO dated in April 2002 also became final by operation of law, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.

The pertinent evidence of record at the time of the rating decision dated in April 2002 consisted of an April 1962 service separation examination, statements in support of the claim from the Veteran and his wife, VA treatment records from the Albuquerque and Biloxi VA Medical Centers dated from September 1976 to April 2002, private treatment records dated from May 1969 to April 1996, and a VA spine examination dated in December 1997.

The April 1962 service separation examination was negative for a history or a diagnosis of a low back disability.  The examiner specifically opined that his spine was normal.

As to the statements in support of claim the Veteran alleged that his low back disability was caused by a fall he took in a dining hall while on active duty.  Similarly, his wife's statements consist of her claims regarding the Veteran telling her about the fall when he came home that night complaining of low back pain.  

As to the VA and private treatment records as well as the VA examination, they document the Veteran's complaints and treatment for low back pain starting in 1978 thereafter diagnosed by the December 1997 VA spine examiner as degenerative disc disease.

The Current Claims to Reopen

As the unappealed rating decision in April 2002 by the RO became final based on the evidence then of record, new and material evidence is required to reopen the claims.  38 U.S.C.A. § 5108. 

 "New evidence" means existing evidence not previously submitted to agency decision makers; "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption is rebuttable when the evidentiary assertion is beyond the competence of the person making the assertion.  See King v. Brown, 5 Vet. App. 19, 21 (1993) (evidentiary assertions are presumed true except when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion).  

The provisions of 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" and "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Nicholson, 23 Vet. App. 110, 117 (2010).  Whether evidence is material "depends on the basis on which the prior claim was denied."  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

Analysis

The additional evidence presented since the rating decision in April 2002 consists of copies of some of the VA treatment records found in the claims file at the time of the prior denial of the claim, VA examinations dated in September 2005, September 2010, and June 2012, additional VA treatment records from the Albuquerque, Biloxi, and El Paso VA Medical Centers as well as records from the New Mexico VA Medical Center dated from March 1990 to January 2010, treatment records from Beaumont Army Medical Center dated from September 2003 to June 2012, treatment records from various private health care providers, and the Veteran's as well as his wife's statements in support of the claim. 

A VA outpatient record dated in March 2005 includes the Veteran's report that he had sustained a back injury in July 2004, but that he had "always" hurt.  At the June 2012 examination the Veteran reported that his back pain had begun with a fall in service and had remained the same in service.  This evidence considered in conjunction with the evidence already of record indicates that the Veteran has had a continuity of back symptoms beginning with an injury in service.  See 38 C.F.R. § 3.156.

This evidence pertains to an element of the claim that was previously found to be lacking-a link between the current disability and service.  It would be sufficient to trigger VA's duty to provide an examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, new and material evidence has been received and the claim is reopened.


ORDER

As new and material evidence has been presented, the claim of service connection for a low back disability is reopened. 


REMAND

At the June 2012 examination the examiner opined that the Veteran's low back, right shoulder and arm disabilities were less likely than not related to service.  The examiner took into account the Veteran's reports of an in-service injury, and in-service symptoms; but did not note consideration of the Veteran's reports of continuity of symptomatology.  In addition to the reports noted above; the Veteran reported during VA outpatient treatment in September 2005 that he had had right shoulder pain since the 1950's and on other occasions has suggested that elbow and shoulder symptoms began with a fall in 1961.   

The VA examiner noted the in-service fall and injuries as well as the post service treatment history, but did not discuss the reports of continuity of symptomatology and it is not clear what history of continuity the Veteran reported during the examination.  Hence the opinion does not meet VA requirements for an adequate opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

VA regulations provide that where an examination report "does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2012).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993)

In addition, the Veteran reported at the June 2012 examination that he had received treatment for his back disability at "VA in Big Springs" beginning in 1975.  This is an apparent reference to the West Texas Health Care System in Big Springs, Texas.  Records of this treatment do not appear in the claims folder.  VA has an obligation to request them.  38 U.S.C.A. § 5103A(b),(c). 

Accordingly, the appeal is REMANDED for the following actions:

1.  Request records of the Veteran treatment for a low back disability at the VA West Texas Health Care System in Big Spring, Texas from 1975 to 1993.  

Efforts to obtain the records must continue until they are obtained; or it is reasonably certain that they do not exist, or that further efforts would be futile.

If any requested records cannot be obtained, the Veteran should be informed; and told of the efforts made to obtain the records and of any further actions that will be taken with regard to his claim.

2.  Ask the examiner who provided the June 2012 examination to review the claims folder, including records in Virtual VA, and any newly obtained VA treatment records.  The examiner should consider the Veteran's reports of continuity of symptomatology, including any reports made at the June 2012 examination.  

Considering these reports in conjunction with the available record, the examiner should opine as to whether it is at least as likely as not that any current low back, right shoulder or arm (elbow) disability is the result of an injury during service.

The examiner should provide reasons for these opinions that take into account the Veteran's reports of his symptoms.

If the examiner rejects the Veteran's reports of continuity, the examiner must provide reasons for doing so.  The absence of supporting treatment records is not, by itself sufficient reason to reject the Veteran's reports.

If the examiner who provided the June 2012 examination is unavailable, another physician should review the record and provide the necessary opinions.  If further examination is recommended, this should be arranged.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


